Citation Nr: 1229845	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-11 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include onychomycosis, psoriasis, and tinea pedis, to include as due to exposure to herbicides and/or service-connected diabetes mellitus.  

2. Entitlement to service connection for growths on the vocal cords and trachea problems, to include as due to herbicides.  

3. Entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from June 1969 to June 26, 1972.  The Veteran also served from June 27, 1972 to January 1974; however, that period of service ended in a discharge of a character which precludes entitlement to VA compensation for disabilities incurred during that period.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2010, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  

In November 2010, the Board remanded the claim for further development.  

The issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

In May 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to the issues of entitlement to service connection for a skin disorder, to include onychomycosis, psoriasis, and tinea pedis, to include as due to exposure to herbicides and/or service-connected diabetes mellitus; entitlement to service connection for growths on the vocal cords and trachea problems, to include as due to herbicides; and entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the claim of entitlement to service connection for a skin disorder, to include onychomycosis, psoriasis, and tinea pedis, to include as due to exposure to herbicides and/or service-connected diabetes mellitus, is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

2.  The Veteran's appeal as to the claim of entitlement to service connection for growths on the vocal cords and trachea problems, to include as due to herbicides, is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

3.  The Veteran's appeal as to the claim of entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus, type II is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran, in a written statement received at the Board in May 2012, expressed his intention to terminate his appeal of the claims for entitlement to service connection for a skin disorder, to include onychomycosis, psoriasis, and tinea pedis, to include as due to exposure to herbicides and/or service-connected diabetes mellitus; entitlement to service connection for growths on the vocal cords and trachea problems, to include as due to herbicides; and entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus, type II.  

Therefore, with respect to the issues of entitlement to entitlement to service connection for a skin disorder, to include onychomycosis, psoriasis, and tinea pedis, to include as due to exposure to herbicides and/or service-connected diabetes mellitus; entitlement to service connection for growths on the vocal cords and trachea problems, to include as due to herbicides; and entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus, type II there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  



ORDER

The appeal as to the issue of entitlement to service connection for a skin disorder, to include onychomycosis, psoriasis, and tinea pedis, to include as due to exposure to herbicides and/or service-connected diabetes mellitus is dismissed.  

The appeal as to the issue of entitlement to service connection for growths on the vocal cords and trachea problems, to include as due to herbicides is dismissed.  

The appeal as to the issue of entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus, type II is dismissed.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


